IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-50345
                          Conference Calendar



DALE ST. JOHN,

                                           Plaintiff-Appellant,


versus

WAYNE SCOTT ET AL.,

                                           Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-96-CV-31
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Dale St. John, #653767, appeals the dismissal of his civil

rights suit pursuant to 28 U.S.C. § 1915(d).    He contends that

the defendants violated his constitutional rights by transferring

him to Lockhart Work Facility.    We have reviewed the record and

brief and conclude that St. John has identified no error in the

dismissal.     See St. John v. Scott, No. A-96-CA-031 JN (W.D. Tex.

Apr. 10, 1996).

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-50345
                              - 2 -



     St. John’s appeal is frivolous and is DISMISSED.    Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983); see 5th Cir. R. 42.2.

We caution St. John that any additional frivolous appeals filed

by him will invite the imposition of sanctions.    To avoid

sanctions, St. John is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.